DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, lines 7-8, the occurrence of "network slice" should be "--- the network slice ----"
In claim 11, lines 8-9, the occurrence of "network slice" should be "--- the network slice ----"
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "Configured NSSAI update," S2-186631, SA WG2 Meeting #128, Vilnius, Lithuania in view of Vrzic et al. [hereinafter as Vrzic], US 2018/0227873 A1.
Regarding claim 1, Ericsson/S2-186631 discloses wherein a method, performed by a base station (BS), of supporting access to network slices in a wireless communication system (Figure 4.2.2.2.2-1 page 5 lines 1-13, a base station RAN is performing of supporting access to network slices NSSAI in a wireless communication system), the method comprising:
receiving a registration request message comprising requested network slice identification information of a user equipment (UE) and network slice group identification information corresponding to the requested network slice identification information (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, the base station RAN is receiving a registration request message comprising (Registration type, SUCI or 5G-GUTI or PEI, last visited TAI (if available), Security parameters, Requested NSSAI (i.e., requested network slice identification information), [Mapping Of Requested NSSAI]. CNI, UE Radio Capability Update, UE MM Core Network Capability, PDU Session status, List Of PDU Sessions To Be Activated, Follow on request, MICO mode preference, Requested DRX parameters) and the permitted/allowed Requested NSSAI based on subscribed S-NSSAIs (i.e., network slice group identification information for multiple S-NSSAI slices) corresponding to the requested network slice identification information); selecting an access and mobility management function (AMF) to which the registration
request message is to be transmitted, based on the registration request message, network slice group information, and network slice information supported by at least one AMF stored in the BS (Figure 4.2.2.2.2-1 step 2 page 5 lines 1-24, selecting an access and mobility management function (AMF) to which the registration request message is to be transmitted, based on the registration request message, network slice NSSAI group information, and network slice NSSAI information supported by at least one AMF stored in the base station RAN and Figure 4.2.2.2.2-1 step 8 page 6 lines 35-39, network slice NSSAI information in the registration procedure supported by the AMF);
transmitting the registration request message to the AMF (Figure 4.2.2.2.2-1 steps 3-4 page 5 lines 25-51 to page 6 lines 1-8, transmitting the registration request message to the AMF);
receiving a registration accept message in response to the registration request message (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, receiving a registration accept message in response to the registration request message); and
transmitting the registration accept message to the UE (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, transmitting the registration accept message to the UE).
	Even though Ericsson/S2-186631 discloses wherein receiving a registration request message comprising requested network slice identification information of a user equipment (UE) and network slice group identification information corresponding to the requested network slice identification information; receiving a registration accept message in response to the registration request message; and transmitting the registration accept message to the UE, in the same field of endeavor, Vrzic teaches wherein receiving a registration request message comprising requested network slice identification information of a user equipment (UE) and network slice group identification information corresponding to the requested network slice identification information (Fig.1 step 100 [0048]-[0049], RAN 20 is receiving a registration request message comprising requested NSSAI network slice identification information of a user equipment UE 10 and network slice group identifier ID (NSGI) information corresponding to the requested NSSAI network slice identification information); receiving a registration accept message in response to the registration request message (Fig.2 step 230 [0067], gNB is receiving a Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) in response to the registration request message); and
transmitting the registration accept message to the UE (Fig.2 step 235 [0067], gNB is transmitting the Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) to the UE).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 to incorporate the teaching of Vrzic in order to provide the services required of the network entity.
	It would have been beneficial to use the selected AMF which transmits a registration response to the gNB in step 230. The registration response may include the Temp ID, and the A-NSSAI. The registration response may also include the PDU session response if a default PDU session is established for the UE. In step 235 the registration response is forwarded by the gNB to the UE as taught by Vrzic to have incorporated in the system of Ericsson/S2-186631 to provide sufficient flexibility of the network slice configuration system to a variety of specific services. (Vrzic, Fig.1 [0030], and Fig.1-2 [0067])


Regarding claim 2, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 1 as stated above wherein Ericsson/S2-186631 further discloses transmitting a connection setup request message comprising network slice identification information supported by the BS to the at least one AMF (Figure 4.2.2.2.2-1 steps 3-4 page 5 lines 25-51 to page 6 lines 1-8, transmitting a connection setup request message comprising network slice identification information supported by the RAN/BS to the at least one AMF);
receiving a connection setup response message comprising network slice information
supported by each AMF and network slice group information associated with a network slice group to which each AMF belongs, in response to the connection setup request message (Figure 4.2.2.2.2-1 step 5 page 6 lines 9-28, receiving a connection setup response message comprising network slice information supported by each AMF and network slice group information associated with a network slice group to which each AMF belongs, in response to the connection setup request message);
storing network slice identification information supported by each AMF and slice group
identification information associated with the network slice group to which each AMF belongs (Figure 4.2.2.2.2-1 steps 4-5 page 5 lines 32-51 to page 6 lines 1-28, storing network slice identification information supported by each AMF (old AMF to new AMF) and slice group identification information associated with the network slice group to which each AMF belongs); and providing network slice-related information to the UE, based on the stored network slice identification information and the stored slice group identification information (Figure 4.2.2.2.2-1 step 6 page 5 lines 29-31, providing network slice-related information to the UE, based on the stored network slice identification information and the stored slice group identification information). Additionally, Vrzic discloses wherein network slice group information associated with a network slice group to which each AMF belongs (Fig.1 [0048]-[0049], network slice group identification NSGI information associated with a network slice group to which each AMF belongs and Fig.1 [0035], network slice group NSG identifier information/ group identifier associated with a network slice group to which each AMF, SMFs belongs).

Regarding claim 3, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 2 as stated above wherein Ericsson/S2-186631 further discloses the network slice-related information comprises at least one of the network slice identification information supported by each AMF, the network slice group identification information associated with the network slice group to which each AMF belongs, or network identification information supported by the BS (Figure 4.2.2.2.2-1 step 8 page 6 lines 35-39, the network slice-related information comprises at least one of the network slice identification information supported by each AMF, the network slice group identification information associated with the network slice group to which each AMF belongs). Additionally, Vrzic discloses wherein the network slice group identification information associated with the network slice group to which each AMF belongs (Fig.1 [0048]-[0049], network slice group identification NSGI information associated with a network slice group to which each AMF belongs and Fig.1 [0035], network slice group NSG identifier information/group identifier associated with a network slice group to which each AMF, SMFs belongs).

Regarding claim 5, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 1 as stated above wherein Ericsson/S2-186631 further discloses the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, network slice configuration information for registration update procedure). Additionally, Vrzic discloses wherein network slice group identification information corresponding to the updated network slice identification information (Fig.1 [0048]-[0049], network slice group identification NSGI information corresponding to the updated NSSAI network slice identification information and Fig.7A-B [0076], network slice group identification information corresponding to the updated network slice configuration information and Fig.7 [0157], the updated NSSAI network slice identification information).

Regarding claim 6, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 1 as stated above wherein Ericsson/S2-186631 further discloses transmitting, to the UE, a configuration information updating request message comprising network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, a configuration information updating request message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, transmitting to the UE, network slice configuration information for registration update procedure). Additionally, Vrzic discloses wherein network slice group identification information corresponding to the updated network slice identification information (Fig.1 [0048]-[0049], network slice group identification NSGI information corresponding to the updated NSSAI network slice identification information and Fig.7A-B [0076], network slice group identification information corresponding to the updated network slice configuration information and Fig.7 [0157], the updated NSSAI network slice identification information).

Regarding claim 7, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 1 as stated above wherein Ericsson/S2-186631 further discloses the requested network slice identification information comprises an identifier of at least one network slice, and the at least one network slice is included in a same network slice group as a network slice group associated with the network slice group information (Figure 4.2.2.2.2-1 page 1 lines 1-28 to page 1 lines 1-7, the requested network slice identification information comprises an identifier of at least one network slice NSSAI identifier (CNI) and Table 5.2.16.1-1 page 14 lines 1-16, the requested network slice identification information comprises an identifier of at least one network slice NSSAI, NSI ID(s), and the at least one network slice is included in a same network slice group as a network slice group associated with the network slice group information). Additionally, Vrzic discloses wherein the at least one network slice is included in a same network slice group as a network slice group associated with the network slice group information (Fig.1 [0048]-[0049], the at least one network slice is included in a same network slice group/service type as a network slice group associated with the network slice group identification NSGI information and Fig.1 [0056], the same network slice group/service type as a temporary ID, security parameter associated with the network slice group identification NSGI information and Fig.5 [0082], the same service type as a network slice group associated with the network slice group identification NSGI information).

Regarding claim 8, Ericsson/S2-186631 discloses wherein a method, performed by a user equipment (UE), of supporting access to network slices in a wireless communication system (Figure 4.2.2.2.2-1 page 5 lines 1-13, a user equipment (UE) is performing of supporting access to network slices NSSAI in a wireless communication system), the method comprising:
generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, the UE is generating a registration request message comprising (Registration type, SUCI or 5G-GUTI or PEI, last visited TAI (if available), Security parameters, Requested NSSAI (i.e., requested network slice identification information), [Mapping Of Requested NSSAI]. CNI, UE Radio Capability Update, UE MM Core Network Capability, PDU Session status, List Of PDU Sessions To Be Activated, Follow on request, MICO mode preference, Requested DRX parameters) and the permitted/allowed Requested NSSAI based on subscribed S-NSSAIs (i.e., network slice group identification information for multiple S-NSSAI slices) corresponding to the requested NSSAI network slice identification information based on permitted/subscribed/stored S-NSSAIs network slice configuration information and Figure 4.2.2.2.2-1 steps 2-4 page 5 lines 1-51, based on stored network slice configuration information);
transmitting the generated registration request message to a base station (BS) (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, transmitting the generated registration request message to a base station (BS) RAN);
receiving a registration accept message in response to the registration request message (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, receiving a registration accept message in response to the registration request message); and transmitting the registration accept message to the BS (Figure 4.2.2.2.2-1 step 22 page 10 lines 22-31, transmitting the registration accept message to the BS/RAN).
	Even though Ericsson/S2-186631 discloses wherein generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information; 
receiving a registration accept message in response to the registration request message; and transmitting the registration accept message to the BS, in the same field of endeavor, Vrzic teaches wherein generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information (Fig.1 step 100 [0048]-[0049], a user equipment UE 10 is generating a registration request message comprising requested NSSAI network slice identification information and network slice group identifier ID (NSGI) information corresponding to the requested NSSAI network slice identification information based on stored network slice configuration information and Fig.1 [0062], the network slice configuration information); receiving a registration accept message in response to the registration request message (Fig.2 step 235 [0067], receiving a Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) in response to the registration request message); and transmitting the registration accept message to the BS (Fig.2 step 230 [0067], transmitting the Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) to the gNB).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 to incorporate the teaching of Vrzic in order to provide the services required of the network entity.
	It would have been beneficial to use the selected AMF which transmits a registration response to the gNB in step 230. The registration response may include the Temp ID, and the A-NSSAI. The registration response may also include the PDU session response if a default PDU session is established for the UE. In step 235
the registration response is forwarded by the gNB to the UE as taught by Vrzic to have incorporated in the system of Ericsson/S2-186631 to provide sufficient flexibility of the network slice configuration system to a variety of specific services. (Vrzic, Fig.1 [0030], and Fig.1-2 [0067])

Regarding claim 9, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 8 as stated above wherein Ericsson/S2-186631 further discloses the requested network slice identification information comprises an identifier of at least one network slice, and the at last one network slice is included in a same network slice group as a network slice group associated with the network slice group identification information (Figure 4.2.2.2.2-1 page 1 lines 1-28 to page 1 lines 1-7, the requested network slice identification information comprises an identifier of at least one network slice NSSAI identifier (CNI) and Table 5.2.16.1-1 page 14 lines 1-16, the requested network slice identification information comprises an identifier of at least one network slice NSSAI, NSI ID(s), and the at least one network slice is included in a same network slice group as a network slice group associated with the network slice group information). Additionally, Vrzic discloses wherein the requested network slice identification information comprises an identifier of at least one network slice, and the at last one network slice is included in a same network slice group as a network slice group associated with the network slice group identification information (Fig.1 [0048]-[0049], the requested network slice identification information comprises an identifier of at least one network slice NSSAI, the at least one network slice is included in a same network slice group/service type as a network slice group associated with the network slice group identification NSGI information and Fig.1 [0056], the same network slice group/ service type as a temporary ID, security parameter associated with the network slice group identification NSGI information and Fig.5 [0082], the same service type as a network slice group associated with the network slice group identification NSGI information).

Regarding claim 10, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 8 as stated above wherein Ericsson/S2-186631 further discloses the registration accept message comprises network slice configuration information including updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, network slice configuration information for registration update procedure). Additionally, Vrzic discloses wherein
network slice group identification information corresponding to the updated network slice identification information (Fig.1 [0048]-[0049], network slice group identification NSGI information corresponding to the updated NSSAI network slice identification information and Fig.7A-B [0076], network slice group identification information corresponding to the updated network slice configuration information and Fig.7 [0157], the updated NSSAI network slice identification information).

Regarding claim 11, Ericsson/S2-186631 discloses wherein a base station (BS) for supporting access to network slices (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a base station RAN is supporting access to network slices NSSAI in a wireless communication system), the BS comprising:
a transceiver (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a transceiver of the base station RAN); and
a controller coupled to the transceiver and configured to (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a controller coupled to the transceiver and configured to):
receive a registration request message comprising requested network slice identification information of a user equipment (UE) and network slice group identification information corresponding to the requested network slice identification information (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, the base station RAN is receiving a registration request message comprising (Registration type, SUCI or 5G-GUTI or PEI, last visited TAI (if available), Security parameters, Requested NSSAI (i.e., requested network slice identification information), [Mapping Of Requested NSSAI]. CNI, UE Radio Capability Update, UE MM Core Network Capability, PDU Session status, List Of PDU Sessions To Be Activated, Follow on request, MICO mode preference, Requested DRX parameters) and the permitted/allowed Requested NSSAI based on subscribed S-NSSAIs (i.e., network slice group identification information for multiple S-NSSAI slices) corresponding to the requested network slice identification information),
select an access and mobility management function (AMF) to which the registration request message is to be transmitted based on the registration request message, network slice group information, and network slice information supported by at least one AMF stored in the BS (Figure 4.2.2.2.2-1 step 2 page 5 lines 1-24, selecting an access and mobility management function (AMF) to which the registration request message is to be transmitted, based on the registration request message, network slice NSSAI group information, and network slice NSSAI information supported by at least one AMF stored in the base station RAN and Figure 4.2.2.2.2-1 step 8 page 6 lines 35-39, network slice NSSAI information in the registration procedure supported by the AMF),
transmit the registration request message to the AMF (Figure 4.2.2.2.2-1 steps 3-4 page 5 lines 25-51 to page 6 lines 1-8, transmitting the registration request message to the AMF),
receive a registration accept message in response to the registration request message (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, receiving a registration accept message in response to the registration request message), and
transmit the registration accept message to the UE (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, transmitting the registration accept message to the UE).
	Even though Ericsson/S2-186631 discloses wherein receive a registration request message comprising requested network slice identification information of a user equipment (UE) and network slice group identification information corresponding to the requested network slice identification information, receive a registration accept message in response to the registration request message, and transmit the registration accept message to the UE, in the same field of endeavor, Vrzic teaches wherein the BS comprising: a transceiver (Fig.8 [0161], network interfaces 806/ transceiver of the network device/base station gNB); and
a controller coupled to the transceiver and configured to (Fig.8 [0161], CPU 814/ controller coupled to the network interfaces 806/transceiver and configured to): receive a registration request message comprising requested network slice identification information of a user equipment (UE) and network slice group identification information corresponding to the requested network slice identification information (Fig.1 step 100 [0048]-[0049], RAN 20 is receiving a registration request message comprising requested NSSAI network slice identification information of a user equipment UE 10 and network slice group identifier ID (NSGI) information corresponding to the requested NSSAI network slice identification information),
receive a registration accept message in response to the registration request message (Fig.2 step 230 [0067], gNB is receiving a Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) in response to the registration request message), and
transmit the registration accept message to the UE (Fig.2 step 235 [0067], gNB is transmitting the Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) to the UE).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 to incorporate the teaching of Vrzic in order to provide the services required of the network entity.
	It would have been beneficial to use the selected AMF which transmits a registration response to the gNB in step 230. The registration response may include the Temp ID, and the A-NSSAI. The registration response may also include the PDU session response if a default PDU session is established for the UE. In step 235 the registration response is forwarded by the gNB to the UE as taught by Vrzic to have incorporated in the system of Ericsson/S2-186631 to provide sufficient flexibility of the network slice configuration system to a variety of specific services. (Vrzic, Fig.1 [0030], and Fig.1-2 [0067])

Regarding claim 12, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 11 as stated above wherein Ericsson/S2-186631 further discloses the controller is further configured to:
transmit a connection setup request message comprising network slice identification
information supported by the BS to the at least one AMF (Figure 4.2.2.2.2-1 steps 3-4  page 5 lines 25-51 to page 6 lines 1-8, transmitting a connection setup request message comprising network slice identification information supported by the RAN/BS to the at least one AMF);
receive a connection setup response message comprising network slice information supported by each AMF and network slice group information associated with a network slice group to which each AMF belongs in response to the connection setup request message (Figure 4.2.2.2.2-1 step 5 page 6 lines 9-28, receiving a connection setup response message comprising network slice information supported by each AMF and network slice group information associated with a network slice group to which each AMF belongs, in response to the connection setup request message); store network slice identification information supported by each AMF and slice group identification information associated with the network slice group to which each AMF belongs (Figure 4.2.2.2.2-1 steps 4-5 page 5 lines 32-51 to page 6 lines 1-28, storing network slice identification information supported by each AMF (old AMF to new AMF) and slice group identification information associated with the network slice group to which each AMF belongs); and
provide network slice-related information to the UE based on the stored information (Figure 4.2.2.2.2-1 step 6 page 5 lines 29-31, providing network slice-related information to the UE, based on the stored network slice identification information and the stored slice group identification information). Additionally, Vrzic discloses wherein network slice group information associated with a network slice group to which each AMF belongs in response to the connection setup request message (Fig.1 [0048]-[0049], network slice group identification NSGI information associated with a network slice group to which each AMF belongs in response to the context/connection setup request message and Fig.1 [0035], network slice group NSG identifier information/group identifier associated with a network slice group to which each AMF, SMFs belongs and Fig.7 [0159], in response to the context/connection setup request message).

Regarding claim 13, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 12 as stated above wherein Ericsson/S2-186631 further discloses the network slice-related information comprises at least one of the network slice identification information supported by each AMF, the network slice group identification information to which each AMF belongs, or network identification information supported by the BS (Figure 4.2.2.2.2-1 step 8 page 6 lines 35-39, the network slice-related information comprises at least one of the network slice identification information supported by each AMF, the network slice group identification information associated with the network slice group to which each AMF belongs). Additionally, Vrzic discloses wherein the network slice group identification information to which each AMF belongs, or network identification information supported by the BS (Fig.1 [0048]-[0049], network slice group identification NSGI information to which each AMF belongs and Fig.1 [0035], network slice group NSG identifier information/group identifier to which each AMF, SMFs belongs).

Regarding claim 15, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 11 as stated above wherein Ericsson/S2-186631 further discloses the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, network slice configuration information for registration update procedure). Additionally, Vrzic discloses wherein 
network slice group identification information corresponding to the updated network slice identification information (Fig.1 [0048]-[0049], network slice group identification NSGI information corresponding to the updated NSSAI network slice identification information and Fig.7A-B [0076], network slice group identification information corresponding to the updated network slice configuration information and Fig.7 [0157], the updated NSSAI network slice identification information).

Regarding claim 16, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 11 as stated above wherein Ericsson/S2-186631 further discloses the controller is further configured to transmit, to the UE, a configuration information updating request message comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, a configuration information updating request message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, transmitting to the UE, network slice configuration information for registration update procedure). Additionally, Vrzic discloses wherein network slice group identification information corresponding to the updated network slice identification information (Fig.1 [0048]-[0049], network slice group identification NSGI information corresponding to the updated NSSAI network slice identification information and Fig.7A-B [0076], network slice group identification information corresponding to the updated network slice configuration information and Fig.7 [0157], the updated NSSAI network slice identification information).

Regarding claim 17, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 11 as stated above wherein Ericsson/S2-186631 further discloses the requested network slice identification information comprises an identifier of at least one network slice, and the at least one network slice is included in the same network slice group (Figure 4.2.2.2.2-1 page 1 lines 1-28 to page 1 lines 1-7, the requested network slice identification information comprises an identifier of at least one network slice NSSAI identifier (CNI) and Table 5.2.16.1-1 page 14 lines 1-16, the requested network slice identification information comprises an identifier of at least one network slice NSSAI, NSI ID(s), and the at least one network slice is included in a same network slice group). Additionally, Vrzic wherein the at least one network slice is included in the same network slice group (Fig.1 [0048]-[0049], the at least one network slice is included in a same network slice group/service type as a network slice group and Fig.1 [0056], the same network slice group/service type as a temporary ID, security parameter and Fig.5 [0082], the same service type as a network slice group associated with the network slice group identification NSGI information). 

Regarding claim 18, Ericsson/S2-186631 discloses wherein a user equipment (UE) for supporting access to network slices (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a user equipment (UE) is supporting access to network slices NSSAI in a wireless communication system), the UE comprising:
a transceiver (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a transceiver of the user equipment (UE) ); and
a controller configured to (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a controller of the user equipment (UE)):
generate a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information based on stored network slice configuration information (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, the UE is generating a registration request message comprising (Registration type, SUCI or 5G-GUTI or PEI, last visited TAI (if available), Security parameters, Requested NSSAI (i.e., requested network slice identification information), [Mapping Of Requested NSSAI]. CNI, UE Radio Capability Update, UE MM Core Network Capability, PDU Session status, List Of PDU Sessions To Be Activated, Follow on request, MICO mode preference, Requested DRX parameters) and the permitted/allowed Requested NSSAI based on subscribed S-NSSAIs (i.e., network slice group identification information for multiple S-NSSAI slices) corresponding to the requested NSSAI network slice identification information based on permitted/subscribed/stored S-NSSAIs network slice configuration information and Figure 4.2.2.2.2-1 steps 2-4 page 5 lines 1-51, based on stored network slice configuration information),
transmit the generated registration request message to a base station (BS) (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, transmitting the generated registration request message to a base station (BS) RAN),
receive a registration accept message in response to the registration request message (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, receiving a registration accept message in response to the registration request message), and transmit the registration accept message to the BS (Figure 4.2.2.2.2-1 step 22 page 10 lines 22-31, transmitting the registration accept message to the BS/RAN).
	Even though Ericsson/S2-186631 disclose wherein generate a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information based on stored network slice configuration information, receive a registration accept message in response to the registration request message, and transmit the registration accept message to the BS, in the same field of endeavor, Vrzic teaches wherein the UE comprising: a transceiver (Fig.8 [0161], network interfaces 806/ transceiver of the equipment UE); and
a controller configured to (Fig.8 [0161], CPU 814/ controller configured to): 
generate a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information based on stored network slice configuration information (Fig.1 step 100 [0048]-[0049], a user equipment UE 10 is generating a registration request message comprising requested NSSAI network slice identification information and network slice group identifier ID (NSGI) information corresponding to the requested NSSAI network slice identification information based on stored network slice configuration information and Fig.1 [0062], the network slice configuration information),
receive a registration accept message in response to the registration request message (Fig.2 step 235 [0067], receiving a Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) in response to the registration request message), and transmit the registration accept message to the BS (Fig.2 step 230 [0067], transmitting the Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) to the gNB).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 to incorporate the teaching of Vrzic in order to provide the services required of the network entity.
	It would have been beneficial to use the selected AMF which transmits a registration response to the gNB in step 230. The registration response may include the Temp ID, and the A-NSSAI. The registration response may also include the PDU session response if a default PDU session is established for the UE. In step 235 the registration response is forwarded by the gNB to the UE as taught by Vrzic to have incorporated in the system of Ericsson/S2-186631 to provide sufficient flexibility of the network slice configuration system to a variety of specific services. (Vrzic, Fig.1A-B [0043], Fig.5A-B [0060]-[0065], Fig.6 [0070], and Fig.8A-B [0082] Fig.1 [0030], and Fig.1-2 [0067])

Regarding claim 19, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 18 as stated above wherein Ericsson/S2-186631 further discloses the requested network slice identification information comprises an identifier of at least one network slice, and the at least one network slice is included in the same network slice group (Figure 4.2.2.2.2-1 page 1 lines 1-28 to page 1 lines 1-7, the requested network slice identification information comprises an identifier of at least one network slice NSSAI identifier (CNI) and Table 5.2.16.1-1 page 14 lines 1-16, the requested network slice identification information comprises an identifier of at least one network slice NSSAI, NSI ID(s), and the at least one network slice is included in a same network slice group).
Additionally, Vrzic wherein the at least one network slice is included in the same network slice group (Fig.1 [0048]-[0049], the at least one network slice is included in a same network slice group/service type as a network slice group and Fig.1 [0056], the same network slice group/service type as a temporary ID, security parameter and Fig.5 [0082], the same service type as a network slice group associated with the network slice group identification NSGI information).

Regarding claim 20, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 18 as stated above wherein Ericsson/S2-186631 further discloses the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, network slice configuration information for registration update procedure). Additionally, Vrzic discloses wherein network slice group identification information corresponding to the updated network slice identification information (Fig.1 [0048]-[0049], network slice group identification NSGI information corresponding to the updated NSSAI network slice identification information and Fig.7A-B [0076], network slice group identification information corresponding to the updated network slice configuration information and Fig.7 [0157], the updated NSSAI network slice identification information).



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
ERICSSON, "Configured NSSAI update," S2-186631, SA WG2 Meeting #128, Vilnius, Lithuania in view of in view of Vrzic et al. [hereinafter as Vrzic], US 2018/0227873 A1 further in view of Li et al. [hereinafter as Li], US 2019/0357122 A1.
Regarding claim 4, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 3 as stated above. 
	However, Ericsson/S2-186631 and Vrzic does not explicitly disclose wherein the providing of the network slice-related information to the UE comprises broadcasting system information comprising the network slice-related information.                                                        	In the same field of endeavor, Ericsson/S2-186631 and Vrzic teaches wherein the providing of the network slice-related information to the UE comprises broadcasting system information comprising the network slice-related information (Fig.3&7 [0156], the providing of the network slice-related information to the UE comprises broadcasting system information comprising the network slice-related information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 and Vrzic to incorporate the teaching of Li in order to provide an improved security.
	It would have been beneficial to use the RAN which sends a second message to the terminal, where the second message may include the common access resource information of the network slice group, the information about the network slice group, and the preamble corresponding to the common access resource information of the network slice group, and the second message may be broadcast system information as taught by Li to have incorporated in the system of Ericsson/S2-186631 and Vrzic to provide reducing a communication latency and signaling overheads in a process in which a terminal selects a network slice. (Li, Fig.1 [0005] and Fig.3&7 [0156])

Regarding claim 14, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 13 as stated above. 
	However, Ericsson/S2-186631 and Vrzic does not explicitly disclose wherein the controller is further configured to broadcast system information comprising the network slice-related information.                                                        	                                                                          	In the same field of endeavor, Ericsson/S2-186631 and Vrzic teaches wherein the controller is further configured to broadcast system information comprising the network slice-related information (Fig.3&7 [0156], the providing of the network slice-related information to the UE comprises broadcasting system information comprising the network slice-related information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 and Vrzic to incorporate the teaching of Li in order to provide an improved security.
	It would have been beneficial to use the RAN which sends a second message to the terminal, where the second message may include the common access resource information of the network slice group, the information about the network slice group, and the preamble corresponding to the common access resource information of the network slice group, and the second message may be broadcast system information as taught by Li to have incorporated in the system of Ericsson/S2-186631 and Vrzic to provide reducing a communication latency and signaling overheads in a process in which a terminal selects a network slice. (Li, Fig.1 [0005] and Fig.3&7 [0156])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (Pub. No.: US 2020/0304982 A1) teaches Method and Apparatus for Performing Cell Specification Procedure for Network Slice-based NR in Wireless Communication System.

Kuge et al. (Pub. No.: US 2019/0306899 A1) teaches Terminal Apparatus, Core Network Apparatus, Communication System, and Communication Control Method.

Youn et al. (Pub. No.: US 2018/0352483 A1) teaches Method for PDU Session Establishment Procedure and AMF Node.

Kawasaki et al. (Pub. No.: US 2020/0336948 A1) teaches User Equipment (UE) and Communication Control Method for UE.

Futaki et al. (Pub. No.: US 2019/0349838 A1) teaches Base Station, Radio Terminal, and Methods and Non-Transitory Computer-Readable Media Therefor.

Li et al. (Pub. No.: US 2020/0146077 A1) teaches Small Data Transfer, Data Buffering and Data Management as a Service in a Communication Network.

Jin et al. (Pub. No.: US 2019/0357103 A1) teaches Communication Method, Access Network Device, and Core Network Device.

Chiba et al. (Pub. No.: US 2020/0382990 A1) teaches UE and Communication Control Method for UE.

Livanos et al. (Pub. No.: US 2019/0166467 A1) teaches Methods and Apparatus for Establishing a Group Session in a Mobile Network for Subscribers Associated with a Group.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414